DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status: amended claims: all the claims are the same as presented in the last round.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant firstly argues in pg.3 of the remarks that Yagi et al. do not teach “scintillator parts eccentrically distributed in the crystal region”. The examiner respectfully disagrees because the application fail to disclose how eccentrically the scintillator is distributed inside the matrix since the eccentric distribution can be in the middle, on the sides, in the periphery. Therefore, the eccentric distribution as disclosed in present application can be interpreted as an irregular distribution which is the same as the dispersion of the scintillator of Yagi et al. in the matrix. Secondly, applicant argues that it would not have been obvious to use the crystalline silica matrix of Yagi et al. with the “scintillator parts dispersed in the matrix phase” of Van Loef et al. because in the instant application the specification disclose that “SrI2:Eu2+ is difficult to “manufacture and handle” based on its deliquescence”. The difficulty of manufacturing the “SrI2:Eu2+” is not a valid argument against the combination of the teachings of Van Loef et al. and Yagi et al. Van Loef et al. teach “SrI2:Eu2+” scintillator and Yagi et al. teach a scintillator material in cristobalite matrix motivated by the benefits for high light emitting scintillator (Yagi et al. para. [0008]). The claimed invention is directed to a product (scintillator). The process of making the scintillator easy or difficulty has no patentable weight. The applicant’s arguments are not persuasive, the rejection is maintained and made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Loef et al. (US 2010/0268074 A1; pub. Oct. 21, 2010) in view of Yagi et al. (US 2005/0040366 A1; pub. Feb. 24, 2004) and further in view of Rowe “High-Performance Doped Strontium Iodide Crystal Using a Modified Bridgman Method”, Virginia Commonwealth University, Mar. 2014, pg.1-118. 
Regarding claim 1, Van Loef et al. discloses: scintillator parts dispersed in the matrix phase (para. [0129]), wherein the scintillator parts consist of fine particles of a halogenide (para. [0047]-[0049]) which is a single crystal or a polycrystal, (para. [0079], [0081]) wherein the matrix phase is silica (para. [0129]). Van Loef et al. are silent about: the scintillator parts are eccentrically distributed in a crystal region in which a part of the silica is crystalized, wherein the fine particle is a deliquescent compound.
In a similar field of endeavor Yagi et al. disclose: the scintillator parts are eccentrically distributed in a crystal region in which a part of the silica is crystalized (para. [0029]-[0030]) with benefits for high light emitting scintillator (Yagi et al. para. [0008]).
In light of the benefits for high light emitting scintillator as taught by Yagi et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the silica matrix of Yagi et al. in the scintillator parts of Van Loef et al.
Yagi et al. are silent about: the fine particle is a deliquescent compound.
In a similar field of endeavor Rowe discloses: the fine particle is a deliquescent compound (pg.23 last para. teaches SrI2:Eu2+ same compound that in the specification, pg.30 para. before last, pg.39 1st para, pg.55-57) in host matrix (pg.22 2nd para., pg.55) with benefits for high radiation conversion efficiency (Rowe pg. 16 last para.) .
In light of the benefits high radiation conversion efficiency as taught by Rowe, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the deliquescent compound of Rowe in the scintillator of Van Loef et al. and Yagi et al.
Regarding claim 3, Yagi et al. disclose: the matrix phase is silica, and wherein the crystal region includes a cristobalite structure in which a part of the silica is crystalized (para. [0002], [0029]-[0030]) with benefits for a scintillator with shape that can be easily changed (Yagi et al. para. [0029]).
Regarding claim 5, Van Loef et al. disclose: the compound is a luminescent material expressed by SrI2: Eu (para. [0047]-[0050]).
Regarding claim 6, Van Loef et al. disclose: the compound is a luminescent material expressed by CsI:Tl (para. [0074]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Loef et al. (US 2010/0268074 A1; pub. Oct. 21, 2010) in view of Yagi et al. (US 2005/0040366 A1; pub. Feb. 24, 2004) in view of Rowe “High-Performance Doped Strontium Iodide Crystal Using a Modified Bridgman Method”, Virginia Commonwealth University, Mar. 2014, pg.1-118 and further in view of Fujieda et al (US 2011/0114847 A1; pub. May 19, 2011).
Regarding claim 7, the combined references are silent about: the scintillator material according to claim 1 provided at one side of the substrate; and a photoelectric conversion element provided at the other side of the 30 substrate, wherein the substrate is configured such that a transmissivity of light having a peak wavelength of light emitted from the scintillator material is 50% or greater.
In a similar field of endeavor Fujieda et al. disclose: the scintillator material (fig.1 item 15) according to claim 1 provided at one side of the substrate (fig.1 item 13); and a photoelectric conversion element (fig.1 item 11) provided at the other side of the substrate, wherein the substrate is configured such that a (the clause “such that” means that everything that comes after is a consequence of what precedes) transmissivity of light having a peak wavelength of light emitted from the scintillator material is 50% or greater with benefits for a detector with excellent luminance and resolution (Fujieda et al. para. [0126]).
In light of the benefits for a detector with excellent luminance and resolution as taught by Fujieda et al., it would have been obvious to one of ordinary skill in the art at the filing date of the Van Loef et al., Yagi et al. and Rowe using the teachings of Fujieda et al. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

                                                                                                                                                                                                        

/MAMADOU FAYE/
Examiner, Art Unit 2884